DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1-9, 11, 12, 14, 15, and 17-21 remain pending. 
(b) Claims 10, 13, and 16 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 02/03/2021. The Applicant’s claims 1-9, 11, 12, 14, 15, and 17-21 remain pending. The Applicant amends claims 1, 11, 12, 14, 17, and 19. The Applicant adds claim 21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11, 12, 14, 15, and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-9, 11, 12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. P.G. Publication 2015/0142213 (hereinafter, Wang), in view of Stine U.S. P.G. Publication 2012/0238218 (hereinafter, Stine), in further view of Fat Shark RC Vision Systems – “Radio Setup for Head Tracking,” (hereinafter, Fat Shark RC Vision), in further view of Phuc “Fatshark Predator V2 – Some Detail” (hereinafter, Fat Shark Predator V2).
Regarding Claim 1, Wang teaches a system for controlling an unmanned aerial vehicle (UAV) (UAV, Wang, Paragraph 0176 and Figure 10) comprising: 
-smart glasses (glasses for displaying, Wang, Paragraph 0294 and Figure 10) configured to: 
-establish a first channel directly with the UAV (radio connection for communicating with the drone and remote, Wang, Paragraph 0216; 0295-0296); 
-receive first person view (FPV) image data directly from the UAV through the first channel (transmitting via the drone camera video images seen by the camera, Wang, Paragraphs 0192, 0251, 0294 and Figure 10); and 
-display the FPV image data (display the drone image in the glasses, Wang, Paragraph 0192, 0251, 0294 and Figure 10); 
-a remote controller being separate from the smart glasses, (remote controller, which is separate from the smart glasses, Wang, Paragraphs 0250, 0255-0256 and Figures 4 and 10) configured to …

However, Wang does not specifically teach the system to include establish[ing] a second channel directly with the UAV.
Stine teaches the use of multiple channels (e.g., a first, second, and third channel) for UAV control (i.e., first channel), UAV downlink information (i.e., second channel), and UAV sensor information (i.e., third channel) (Stine, Paragraph 0175). As a result, Stine teaches establishing an independent channel with a UAV for flight control instructions (i.e., applicant’s second channel for flight control instruction), wherein the flight control channel corresponds to another channel of the UAV (e.g., sensor channel or flight information channel which may be an FPV image data) (Stine, Paragraph 0175).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include establishing a second channel directly with the UAV and send a flight control instruction corresponding to the FPV image data directly to the UAV through the second channel as taught by Stine.
It would have been obvious because a UAV equipped with both flight control, image/video, and other sensors require multiple channels for proper operation (Stine, Paragraph 0175). Without different channels signals overlap causing incorrect data processing thus causing an error (e.g., UAV not following piloted commands, image/video distorted, etc.). 
a mobile terminal configured to display the FPV image data received from the UAV and sent by the smart glass, wherein: establish a third channel directly with the remote controller and a fourth channel directly with the mobile terminal; and in response to detecting the remote controller being connected, disable one or more menu functions on the smart glasses to disable a control function of the smart glasses corresponding to the at least one of the flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of a gimbal configured on the UAV, wherein the gimbal carries an imaging apparatus for collecting the FPV image data; and the flight control instruction corresponds to the FPV image data and is sent directly to the UAV from one of: the remote controller, through the second channel, or the mobile terminal through the fourth channel.
	The Fat Shark RC Vision System (i.e., Radio Setup for Head Tracking – Fatshark) teaches a remote controller being separate from the heads up display (Fat Shark RC Vision, See all of Radio Setup for Head Tracking). The Fat Shark RC Vision System additionally teaches that in response to detecting the remote controller being connected either enabling or disabling one or more functions of the smart glasses via a menu corresponding to either the flight control instructions or gimbal control carrying the imaging apparatus (e.g., control of servo for either flight controls or camera control) (Fat Shark RC Vision, See all of Radio Setup for Head Tracking). Moreover, the Fat Shark RC Vision System teaches that the smart glasses may establish a channel (e.g., third channel) with the remote controller (Fat Shark RC Vision, See Channel Setups for all types of Remote Controllers, for example the Spektrum DX7s and DX8, generally has 8 channels for communication, one of these channels can be a communication channel between the smart glasses and remote controller).   
	The Fat Shark Predator V2 (i.e., FATSHARK PREDATOR V2 – SOME DETAILS), teaches that a smart glasses may output the smart glasses image to a mobile terminal, in other words a fourth channel may be created that outputs the smart glasses FPV image to a mobile terminal (e.g., monitor, tablet, phone, etc.) (Fat Shark Predator V2, See Output Signal).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include a mobile terminal configured to display the FPV image data received from the UAV and sent by the smart glass (as taught by Fat Shark Predator V2), wherein: establish a third channel directly with the remote controller (as taught by Fat Shark RC Vision and Stine) and a fourth channel directly with the mobile terminal (as taught by Fat Shark Predator V2); and in response to detecting the remote controller being connected, disable one or more menu functions on the smart glasses to disable a control function of the smart glasses corresponding to the at least one of the flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of a gimbal configured on the UAV, wherein the gimbal carries an imaging apparatus for collecting the FPV image data (as taught by Fat Shark RC Vision); and the flight control instruction corresponds to the FPV image data and is sent directly to the UAV from one of: the remote controller (as taught by Fat Shark RC Vision), through the (as taught by Wang, Stine, or Fat Shark RC Vision), or the mobile terminal through the fourth channel (as taught by Fat Shark Predator V2).
	It would have been obvious having a head tilt system (i.e., controlling via smart glasses) allows for a better user interaction (i.e., more realistic view and easier to control vehicle simply through a natural head movement) (Fat Shark RC Vision). Moreover, having the ability to enable or disable one or menu functions of the smart glasses for flight control or gimbal control of the camera of a UAV when a controller is present because doing so avoids both the controller and smart glasses from controlling the UAV at one time (Fat Shark RC Vision). This could lead to problems such as accidently crashing the UAV due to not knowing two control inputs are present. Lastly, having a channel out (e.g., fourth channel) to display the FPV image of the UAV from the smart glasses, allows for others to see the image the current user is seeing within the glasses or even the ability to record the image for later viewing (Fat Shark Predator V2).
Regarding Claim 4, Wang, as modified, teaches the system according to claim 1, wherein the smart glasses (glasses, Wang, Paragraph 0192 and Figure 10) are further configured to sense an attitude of the smart glasses; -46-Client Ref No. 2016F0029USAttorney Docket No. 00203.3021.OOUSgenerate the gimbal control instruction according to the attitude; and send the gimbal control instruction (smart glasses (i.e., a terminal) measure attitude/orientation which then corresponds to the attitude/orientation (i.e., gimbal control) of the UAV, Wang, Paragraphs 0191, 0196, and 0251, 0294) directly to the UAV through the first channel (Wang, Paragraphs 0294-0296)
Regarding Claim 5, Wang, as modified, teaches the system according to claim 1, wherein the smart glasses are further configured to:
-sense a user gesture (sense a user gesture, Wang, Paragraph 0081, 0192, and 0251 and Figure 10); 
-generate a glasses control instruction according to the user gesture (for example the user gesture could cause the display in the glasses to zoom in or out, Wang, Paragraph 0151); and perform an operation according to the glasses control instruction (glass control such as tilting the head could cause UAV control, Wang, Paragraph 0081, 0192, 0251, and Figure 10).
Regarding Claim 6, Wang, as modified, teaches the system according to claim 1, wherein: the flight control instruction is a first flight control instruction (radio connection for communicating with the drone and remote, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraph 0250) and the smart glasses are further configured to:
-sense a user gesture (sense a user gesture, Wang, Paragraphs 0081, 0192, 0251, 0294 and Figure 10); 
-generate a second flight control instruction according to the user gesture (generate a flight control based on the user gesture, Wang, Paragraph 0081, 0192, 0251, and Figure 10) …
	Wang does not specifically teach the system to include sending the second flight control instruction directly to the UAV through the first channel.
(Stine, Paragraph 0175).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include sending the second flight control instruction directly to the UAV through the first channel as taught by Stine. 
It would have been obvious because a UAV equipped with both flight control, image/video, and other sensors require multiple channels for proper operation (Stine, Paragraph 0175). Without different channels signals overlap causing incorrect data processing thus causing an error (e.g., UAV not following piloted commands, image/video distorted, etc.). 
Regarding Claim 7, Wang, as modified, teaches the system according to claim 6, wherein the smart glasses include: 
-a camera configured to capture an image of a user gesture operation (camera to determine gestures, Wang, Paragraph 0193, 0203, and 0207, 0294 and Figure 10); and 
-a processor (processor coupled to the camera and memory, Wang, Paragraphs 0305-0306) configured to: process the image of the user gesture operation (processing gesture motions of the user, Wang, Paragraph 0193, 0203, and 0207 and Figure 10); determine coordinates of the user gesture operation (software gesture recognition for determining coordinates of the user gesture, Wang, Paragraph 0203); and -47-Client Ref No. 2016F0029US 
(using the processor to determine the gestures based on model gestures, Wang, Paragraphs 0193, 0203, 0207, 0305-0306), to recognize a second flight control instruction corresponding to the user gesture operation and to perform an operation corresponding to the second flight control instruction (generate a flight control based on the user gesture, Wang, Paragraph 0081, 0192, 0251, and Figure 10).
Regarding Claim 8, Wang, as modified, teaches the system according to claim 6, wherein the smart glasses include: 
-a camera configured to capture a user gesture motion (camera to determine gestures, Wang, Paragraph 0193, 0203, and 0207, 0294 and Figure 10); 
-a memory storing a plurality of user gesture motion models (memory, Wang, Paragraph 0305), wherein the memory to store the model gestures is indicative for the processor to identify the instant gesture via the gesture recognition software, Wang, Paragraph 0203) and 
-a plurality of second flight control instructions corresponding to the plurality of user gesture motion models (flight controls based on the gesture motions, Wang, Paragraphs 0249-0259); and 
-a processor electrically coupled to the camera and the memory (processor coupled to the camera and memory, Wang, Paragraphs 0305-0306), and configured to: 
-generate a gesture motion model according to the user gesture motion (processing gesture motions of the user, Wang, Paragraph 0193, 0203, and 0207 and Figure 10); 
(using the processor to determine the gestures based on model gestures, Wang, Paragraphs 0193, 0203, 0207, 0305-0306); and 
-trigger the second flight control instruction corresponding to the generated gesture motion model in response to the generated gesture motion model being consistent with one of the plurality of user gesture motion models stored in the memory (generate a flight control based on the user gesture, Wang, Paragraph 0081, 0192, 0251, and Figure 10).
Regarding Claim 9, Wang, as modified, teaches the system according to claim 8, wherein the plurality of user gesture motion models stored in the memory are obtained by photographing a plurality of user gesture motions through the camera and defining the user gesture motion models to correspond to the plurality of user gesture motions, respectively (in order to identify the gestures, model gestures need to be created, this is usually created through photographing a plurality of user gestures motions through a camera and then defining through software user gesture motion model that corresponds to the plurality of user gesture motions that is stored into memory, which is run by the gesture recognition software, Wang, Paragraph 0203).
Regarding Claim 11, Wang, as modified, teaches the system according to claim 1, further comprising: 
-wherein the remote controller (remote controller, Wang, Paragraphs 0256 and 0294-0296 and Figure 10) is further configured to: 
(receive the image data from the UAV, Wang, Paragraph 0263).
Regarding Claim 12, Wang, as modified, teaches the system according to claim 1, wherein: 
-the mobile terminal (mobile terminal, Wang, Paragraph 0263) is configured to generate at least one of the flight control instruction or the gimbal control instruction according to user input and send the at least one of the flight control instruction or the gimbal control instruction to the smart glasses (radio connection for communicating with the UAV and remote controller the remote controller also being the mobile terminal, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraph 0250) through the fourth channel (fourth channel taught by Stine as seen in Claim 11); and 
-the remote controller is further configured to send the at least one of the flight control instruction or the gimbal control instruction to the UAV through the second channel (radio connection for communicating with the UAV and remote controller, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraph 0250). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include a second and fourth channel as taught by Stine.  
It would have been obvious because a UAV equipped with both flight control, image/video, and other sensors require multiple channels for proper operation (Stine, Paragraph 0175). Without different channels signals overlap causing incorrect data 
Regarding Claim 15, Wang, as modified, teaches the system according to claim 14, wherein: 
-the mobile terminal (mobile terminal, Wang, Paragraph 0263) is configured to generate at least one of the flight control instruction or a gimbal control instruction according to user input and send the at least one of the flight control instruction or the gimbal control instruction to the smart glasses through the fourth channel (radio connection for communicating with the UAV and remote controller, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraph 0250); and 
-the smart glasses are further configured to send the at least one of the flight control instruction or the gimbal control instruction to the UAV through the first channel (radio connection for communicating with the UAV and remote controller the remote controller also being the mobile terminal which can be the smart glasses, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraph 0250).
Regarding Claim 17, Wang, as modified, teaches the system according to claim 1, wherein the mobile terminal (mobile terminal, Wang, Paragraph 0263) is further configured to: 
-establish a wireless channel directly with the UAV (wireless radio connection for communicating with the drone and remote, Wang, Paragraph 0216); 
(transmitting via the drone camera video images seen by the camera, Wang, Paragraphs 0192, 0251 and Figure 10); and 
-send the flight control instruction to the UAV through the wireless channel (radio connection for communicating with the drone and remote, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraph 0250).
Regarding Claim 18, Wang, as modified, teaches the system according to claim 1, wherein the smart glasses are further configured to: 
-obtain a video file directly from the UAV through the first channel (transmitting via the drone camera video images seen by the camera, Wang, Paragraphs 0192, 0251 and Figure 10); and play back the video file (video images can be played in real time or stored for play back in memory, Wang, Paragraph 0206).
Regarding Claim 19, Wang teaches a method for controlling an unmanned aerial vehicle (UAV) (UAV controlling, Wang, Paragraph 0176 and Figure 10) comprising: 
-controlling smart glasses (glasses for displaying, Wang, Paragraph 0294 and Figure 10) to establish a first channel directly with the UAV (radio connection for communicating with the drone and remote, Wang, Paragraph 0216, 0295-0296); 
-controlling the smart glasses to receive first person view (FPV) image data directly from the UAV through the first channel and to display the FPV image data (transmitting via the drone camera video images seen by the camera, Wang, Paragraphs 0192, 0251, 0294 and Figure 10); 
(remote controller, Wang, Paragraphs 0250, 0255-0256 and Figure 10) …
	It shall be noted that WIFI and Bluetooth incorporate a spectrum with multiple channels. For example the 2.4 GHz range usually includes 14 channels which are spaced 5 MHz apart.
However, Wang does not specifically teach the method to include establish[ing] a second channel directly with the UAV and send a flight control instruction corresponding to the FPV image data directly to the UAV through the second channel.
Stine teaches the use of multiple channels (e.g., a first, second, and third channel) for UAV control (i.e., first channel), UAV downlink information (i.e., second channel), and UAV sensor information (i.e., third channel) (Stine, Paragraph 0175). As a result, Stine teaches establishing an independent channel with a UAV for flight control instructions (i.e., applicant’s second channel for flight control instruction), wherein the flight control channel corresponds to another channel of the UAV (e.g., sensor channel or flight information channel which may be an FPV image data) (Stine, Paragraph 0175).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wang to include to establishing a second channel directly with the UAV and send a flight control instruction corresponding to the FPV image data directly to the UAV through the second channel as taught by Stine.
It would have been obvious because a UAV equipped with both flight control, image/video, and other sensors require multiple channels for proper operation (Stine, Paragraph 0175). Without different channels signals overlap causing incorrect data processing thus causing an error (e.g., UAV not following piloted commands, image/video distorted, etc.). 
However, Wang and Stine do not specifically teach the method to include controlling a mobile terminal to display the FPV image data received from the UAV and sent by the smart glasses; controlling the smart glasses to establish a third channel directly with the remote controller and a fourth channel directly with the mobile terminal; and in response to detecting the remote controller being connected, controlling the smart glasses to disable one or more menu functions on the smart glasses to disable a control function of the smart glasses corresponding to the at least one of the flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of a gimbal configured on the UAV, wherein the gimbal carries an imaging apparatus for collecting the FPV image data, wherein: the flight control instruction corresponds to the FPV image data and is sent directly to the UAV from one of: the remote controller, through the second channel, or mobile terminal through the fourth channel.
The Fat Shark RC Vision System (i.e., Radio Setup for Head Tracking – Fatshark) teaches a remote controller being separate from the heads up display (Fat Shark RC Vision, See all of Radio Setup for Head Tracking). The Fat Shark RC Vision System additionally teaches that in response to detecting the remote controller being connected either enabling or disabling one or more functions of the smart glasses via a menu corresponding to either the flight control instructions or gimbal control carrying the imaging apparatus (e.g., control of servo for either flight controls or camera control) (Fat Shark RC Vision, See all of Radio Setup for Head Tracking). Moreover, the Fat Shark RC Vision System teaches that the smart glasses may establish a channel (e.g., third channel) with the remote controller (Fat Shark RC Vision, See Channel Setups for all types of Remote Controllers, for example the Spektrum DX7s and DX8, generally has 8 channels for communication, one of these channels can be a communication channel between the smart glasses and remote controller).   
	The Fat Shark Predator V2 (i.e., FATSHARK PREDATOR V2 – SOME DETAILS), teaches that a smart glasses may output the smart glasses image to a mobile terminal, in other words a fourth channel may be created that outputs the smart glasses FPV image to a mobile terminal (e.g., monitor, tablet, phone, etc.) (Fat Shark Predator V2, See Output Signal).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wang to include controlling a mobile terminal to display the FPV image data received from the UAV and sent by the smart glasses (as taught by Fat Shark Predator V2); controlling the smart glasses to establish a third channel directly with the remote controller (Stine and Fat Shark RC Vision) and a fourth channel directly with the mobile terminal (Fat Shark Predator V2); and in response to detecting the remote controller being connected, controlling the smart glasses to disable one or more menu functions on the smart glasses to disable a control function of the smart glasses corresponding to the at least one of the flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of a gimbal configured on the UAV, wherein the gimbal carries an imaging apparatus for collecting the FPV image data (Fat Shark RC Vision), wherein: the flight control instruction corresponds to the FPV image data and is sent directly to the UAV from one of: the remote controller (as taught by Fat Shark RC Vision), through the second channel (as taught by Wang, Stine, or Fat Shark RC Vision), or the mobile terminal through the fourth channel (as taught by Fat Shark Predator V2).
	It would have been obvious having a head tilt system (i.e., controlling via smart glasses) allows for a better user interaction (i.e., more realistic view and easier to control vehicle simply through a natural head movement) (Fat Shark RC Vision). Moreover, having the ability to enable or disable one or menu functions of the smart glasses for flight control or gimbal control of the camera of a UAV when a controller is present because doing so avoids both the controller and smart glasses from controlling the UAV at one time (Fat Shark RC Vision). This could lead to problems such as accidently crashing the UAV due to not knowing two control inputs are present. Lastly, having a channel out (e.g., fourth channel) to display the FPV image of the UAV from the smart glasses, allows for others to see the image the current user is seeing within the glasses or even the ability to record the image for later viewing (Fat Shark Predator V2).
Regarding Claim 20, Wang, as modified, teaches the method according to claim 19, wherein the flight control instruction is a first flight control instruction; 
-the method further comprising: 
-controlling the smart glasses to sense a user gesture to generate a second flight (camera to determine gestures, Wang, Paragraph 0193, 0203, and 0207, 0294 and Figure 10) control instruction by: 
(camera to determine gestures, Wang, Paragraph 0193, 0203, and 0207, 0294 and Figure 10), processing the image of the gesture operation to determine coordinates of the user gesture operation (processing gesture motions of the user, Wang, Paragraph 0193, 0203, and 0207 and Figure 10), and comparing the coordinates of the user gesture operation with an imaging position of a virtual operation interface displayed on the smart glasses for controlling the UAV (using the processor to determine the gestures based on model gestures, Wang, Paragraphs 0193, 0203, 0207, 0305-0306), to recognize the second flight control instruction corresponding to the user gesture operation and to perform an operation corresponding to the second flight control instruction (generate a flight control based on the user gesture, Wang, Paragraph 0081, 0192, 0251, and Figure 10); or 
-controlling the camera of the smart glasses to capture a user gesture motion, generating a gesture motion model according to the user gesture motion, comparing the gesture motion model with a plurality of pre-stored user gesture motion models in the smart glasses, and, in response to the gesture motion model being consistent with one of the plurality of pre-stored user gesture motion models, triggering the second flight control instruction corresponding to the gesture motion model; and controlling the smart glasses to send the second flight control instruction directly to the UAV through the first channel.
Regarding Claim 21, Wang, as modified, teaches the system according to claim 1.
the remote controller comprises: -9-Attorney Docket No. 00203.3021.00USApplication No.16 133,316buttons configured to implement the menu function of the smart glasses, wherein the buttons are five-dimensional buttons, and wherein the menu function includes display brightness, camera settings, photographing, and video recording.
	Fat Shark RC Predator V2 includes a five dimensional button (see center button on Fat Shark glasses), the button along with the additional buttons can access menu functions such as display brightness, camera settings (e.g., channel selection), photographing (e.g., menu function to save to SD card), and video recording (e.g., menu function to save to SD card).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include the remote controller comprises: buttons configured to implement the menu function of the smart glasses, wherein the buttons are five-dimensional buttons, and wherein the menu function includes display brightness, camera settings, photographing, and video recording.
	It would have been obvious because having these settings and menu selections allow an end user the ability adjust and capture desired material (Fat Shark Predator V2).

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. P.G. Publication 2015/0142213 (hereinafter, Wang), in view Stine U.S. P.G. Publication 2012/0238218 (hereinafter, Stine), in further view of Fat Shark RC Vision Systems – “Radio Setup for Head Tracking,” (hereinafter, Fat Shark), in further view of Phuc “Fatshark Predator V2 – Some Detail” (hereinafter, Fat Shark Predator V2), in further view of Seydoux et al. U.S. P.G. Publication 2011/0221692 (hereinafter, Seydoux).
Regarding Claim 2, Wang, as modified, teaches the system according to claim 1. 
	Wang does not teach the system to include receiv[ing] flight status data directly from the UAV through the first channel and display the flight status data. 
	Seydoux teaches displaying on the screen, which is either a tablet or video glasses flight status data (e.g., altitude, angle of attack, yaw data, signal data, etc.), which is provided through the communication channels (multiple channels are taught by Stine as seen in Claim 1) (Seydoux, Paragraph 0064-0071 and Figures 2 and 7).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include receiving flight status data directly from the UAV through the first channel and display the flight status data as taught by Seydoux.
	It would have been obvious because having the flight status shown on the display allows the user to better handle the aircraft (i.e., seeing the different pitch angles) and plan the flight according based off direction and status of the battery (Seydoux, Paragraphs 0064-0071 and Figures 2 and 7).
Regarding Claim 3, Wang, as modified, teaches the system according to claim 2.
the smart glasses are further configured to display the flight status data by superimposing the flight status data on the FPV image data in an augmented reality mode.
 Seydoux teaches displayed on the screen, via the video glasses, includes flight status data (e.g., altitude, angle of attack, yaw data, signal data, etc.), wherein the drone is an element of a video game (i.e., augmented reality) (Seydoux, Paragraph 0064-0071, 0123-0126 and Figures 2 and 7).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include the smart glasses are further configured to display the flight status data by superimposing the flight status data on the FPV image data in an augmented reality mode as taught by Seydoux.
It would have been obvious because having the system imposed as an augmented reality mode allows the pilot to control the aircraft as viewing the aircraft in first person, which usually makes flying the object easier (Seydoux, Paragraph 0064-0071, 0123-0126 and Figures 2 and 7).
Regarding Claim 14, Wang, as modified, teaches the system according to claim 1. 
Wang does not teach the system to include the smart glasses are further configured to send flight status data received from the UAV to the mobile terminal through the fourth channel for display.
Seydoux teaches displaying on the screen, which is either a tablet or video glasses flight status data (e.g., altitude, angle of attack, yaw data, signal data, etc.), (Seydoux, Paragraph 0064-0071 and Figures 2 and 7). Moreover, as seen in Claim 1, the Fat Shark Predator V2 teaches displaying the image seen in a mobile terminal via another channel, such as channel 4.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include the smart glasses are further configured to send flight status data received from the UAV to the mobile terminal through the fourth channel for display as taught by Seydoux.
It would have been obvious because having the flight status shown on the display allows the user to better handle the aircraft (i.e., seeing the different pitch angles) and plan the flight according based off direction and status of the battery (Seydoux, Paragraphs 0064-0071 and Figures 2 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667